Citation Nr: 1527559	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-28 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder, manifested by chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in November 2014 in order to provide the Veteran with notice required in a claim to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The issue was also remanded to request the Veteran's Social Security Administration (SSA) records.  This was accomplished, and the claim was readjudicated in a March 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  In a final February 2004 decision, the Board found that new and material evidence had not been submitted to reopen a claim for service connection for a heart disorder. 

2.  Evidence received since the February 2004 Board decision is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  The February 2004 Board decision, which denied reopening the claim for service connection for a heart disorder, is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2014). 

2.  The criteria to reopen the claim for service connection for a heart disorder, manifested by chest pain, have not been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  

Regarding a request to reopen a claim for service connection, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, a February 2015 notice letter informed the Veteran that new evidence must be evidence that was submitted to VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  A precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 
38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Consequently, the Board finds that adequate notice has been provided.
Regarding the duty to assist, the Veteran's service treatment records, VA and private treatment records, lay statements, a SSA letter notifying VA that documents had been destroyed, and hearing transcripts have been associated with the claims file. 

The Board notes that a VA examination need not be provided for the Veteran's application to reopen the previously denied claim of service connection for a heart disorder.  In the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. 
§ 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  As discussed below, the Board finds that new and material evidence has not been submitted, and reopening the Veteran's previously denied claim of service connection for a heart disorder is not warranted.  Therefore, a VA examination is not required.

Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2014). 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis

A February 2004 Board decision denied reopening service connection for a heart disorder because new and material evidence had not been received (i.e., the newly obtained evidence did not show that a pre-existing heart disorder was aggravated during service).  Board decisions are final upon issuance.  38 U.S.C.A. § 7104 (West 2014).  The Veteran did not appeal the February 2004 Board decision to the United States Court of Appeals for Veterans Claims.  He also did not file a motion for reconsideration.

Service medical records show that at the time of his entrance examination in November 1976, a history of pain or pressure in the chest and an upper respiratory infection was noted.  The heart and vascular system were reported to be normal and his blood pressure was 120/80.  In June 1977, his blood pressure was 100/60 and there was a faint murmur which was considered to be probably functional in nature. In a medical board report dated in June 1978 it was indicated that a cardiology consultation had resulted in the opinion that the Veteran had a bicuspid aortic valve with some aortic regurgitation, a congenital condition that had existed prior to his enlistment.  Systolic and diastolic murmurs were noted on the medical board examination.  The final diagnosis was bicuspid aortic valve.

In an August 1983 decision, the Board found that the Veteran's cardiovascular condition was of pre-service origin and had not increased in severity during service.

In a June 1986 decision, the Board found that service connection for a heart disorder was not warranted, as the evidence did not show that a pre-service heart disorder had increased in severity during service.

In a May 1996 decision, the Board found that new and material evidence had not been submitted to reopen a claim for service connection for a heart disorder.

In January 1997, the Veteran was given a VA heart disease examination.  He reported that he had been diagnosed with a heart problem in 1977 after experiencing syncopal episodes.  He said that he underwent an aortic valve replacement in December 1991, and was hospitalized in October and November 1996 for syncope. Following examination and testing, the examiner's impression was status post aortic valve replacement. 

Private medical records from Touro Hospital from 1999 to 2002 showed the Veteran had been seen with complaints of syncope and chest pain on several occasions.  In October 1999 he was treated after experiencing chest pain and syncope.  Discharge diagnoses from an October 2000 hospitalization included syncope, chest pain, and status post history of aortic valve replacement with inadequate anticoagulation secondary to noncompliance of medications.  An echocardiogram performed in July 2002 was essentially normal, with limited but adequate exercise performance and negative stress test also being indicated. 

VA outpatient medical records from 2001 to 2002 showed numerous complaints of chest pain and chest tightness. 

In January 2002, the Veteran filed an application to reopen his claim for service connection for a heart disorder. 

In September 2003, the Veteran testified at a videoconference hearing before the Board.  He said that he was first treated for a heart condition three weeks into boot camp when he passed out during a three mile run.  He said that he woke up in the hospital.  He stated that he was kept in the hospital for a couple of weeks, and told that he had a heart murmur.  He testified that later on he was told he had aortic insufficiency.  He said that he appeared before two physical evaluation boards during service, and was told that he was being discharged for medical reasons.  He said that he had received continuous treatment for a heart condition since his discharge from service.  The Veteran reported that he was not made aware of the existence of a heart problem at the time of his entry into service.  At the hearing, the Veteran submitted additional medical records which were largely duplicative of evidence already in the record.  RO consideration of these additional medical records was waived. 

In the most recent final February 2004 decision, the Board found that new and material evidence had not been received to reopen the claim for service connection for a heart disorder.  Specifically, although additional medical records had been submitted which showed the existence of and treatment for a heart disorder many years after service, the Board found that this information was a previously known, and thus such medical records were cumulative and not new.  Moreover, the additional medical records did not show that the heart disorder, which pre-existed service entrance was aggravated during service, and thus such records were not considered material evidence as they did not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

Evidence received since the February 2004 Board decision includes (1) the Veteran's March 2008 claim to reopen service connection for "chest pains"; 
(2) treatment records from Touro Infirmary dated in June 2008, and from February 2002 to June 2004; (3) treatment records from Ochsner Baptist Medical Center dated in June 2001; (4) treatment records from Tulane Medical Center from July 2002; (5) VA treatment records from December 2005 to September 2010; and (6) a February 2015 letter from SSA stating that the Veteran's records had been destroyed.  

Upon review of all the newly submitted evidence, both lay and medical, the Board finds that new and material evidence has not been received to reopen the claim for service connection for a heart disorder.  Although newly obtained medical records, VA and private, reflect a history of chest pains and treatment for a heart disorder, they do not provide an opinion as to whether the Veteran's pre-existing heart disorder increased in severity during service.  This evidence further does not provide evidence that a heart disorder did not pre-exist service entrance and first manifested in service or was otherwise related to service.  As such, this evidence is not material as it does not relate to an unestablished fact necessary to substantiate the claim.

Further, in the June 2010 substantive appeal and the February 2013 VA Form 646, the Veteran and his representative stated that the claim should be granted as the Veteran experienced chest pains while in service on a number of occasions.  The Veteran stated that these chest pains led to aortic insufficiency which required a heart valve replacement a little more than a year after separation from the service.  The Board has considered this evidence, however, the Board finds that these statements, regarding chest pain in service and continuous treatment since service separation, were previously considered in the February 2004 Board decision and are therefore cumulative evidence.  See April 1992 RO hearing (Veteran described chest pain as a symptom of his heart disorder); see also September 2003 videoconference hearing transcript (Veteran stated that he was first treated for heart disorder in service).  As such, this evidence is not new as it was previously submitted and considered by the Board.

For these reasons, the Board concludes that new and material evidence has not been submitted since the February 2004 Board decision.  Thus, the claim for service connection for a heart disorder, manifested by chest pain, is not reopened.


ORDER

The application to reopen service connection for a heart disorder, manifested by chest pain, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


